DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “15” (Fig. 1A), “51.1” and “51.2” (Fig. 4); “91” (Fig. 8).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “9” (Fig. 6B) has been used to designate both “conductive element” (Fig. 1A) and “trench” (Fig. 6B).  In addition, reference character “8” (Figs. 6D, 7A, 7B, 7C) has been used to designate both “substrate” and “second side.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	The applicant is advised to review and ensure all reference numbers in drawings being consistent with the written disclosure.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 7-9, 11-13 and 18 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Yoshida et al. (JP 2010-087096).
	In re claim 1, Yoshida et al., in Figs. 1-3, 16-18 and corresponding text, teach a semiconductor switch element, comprising:
a first vertical transistor device (comprising a gate bump G1 in Figs. 1 and 2 and a source bump S1 in Figs. 1-3 and [0004] or Fig. 17) formed in a substrate 7/8 ([0010] and Fig. 3) or 110/109 (Fig. 18) and having a source region 14 (Fig. 3 and [0018]) or 112 (Fig. 18) formed on a first side (i.e. top side) of the substrate 7/8 or 110/109 (Fig. 18) and a drain region 7 (Fig. 3 and [0019]) or 109 (Fig. 18) formed on a second side (i.e. bottom side) of the substrate 7/8 or 110/109 vertically opposite to the first side (i.e. the top side);
a second vertical transistor device (comprising a gate bump G2 in Figs. 1 and 2 and a source bump S2 in Figs. 1-3 and [0004] or Fig. 17) formed laterally aside the first vertical transistor device in the same substrate 7/8 (Fig. 3) or 110/109  (Fig. 18) and having a source region 14 (in Fig. 3 and electrically connected to source bump S2) or 113 (Fig. 18) formed on the first side of the substrate 7/8 or 110/109 and a drain region 7 (in Fig. 3) or 109 (Fig. 18) formed on the second side of the substrate 7/8 or 110/109;
a conductive element 5/6 (i.e. a back electrode 5 and a metal electrode 6, [0017] and Fig. 2) or 115 (Fig. 17) arranged on the second side (i.e. bottom side) of the substrate 7/8 or 110/109 and electrically connecting the drain regions 7 or 109 of the first and the second vertical transistor device; and
a trench 4 (Figs. 2, 3 and [0017]) or 108 (Fig. 17) extending vertically into the substrate 7/8 or 110/109 at the second side of the substrate 7/8 or 110/109,
	wherein at least a part of the conductive element 6 (i.e. a metal electrode, 	Fig. 3 	and [0021]) or 114 (Fig. 18) is arranged in the trench 4 or 108.

    PNG
    media_image1.png
    489
    650
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    545
    673
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    658
    976
    media_image3.png
    Greyscale


	In re claim 4, Yoshida et al. teach that the trench 4 has a lateral width of 100 µm  ([0026]).

	In re claim 7, Yoshida et al., in Figs. 2,3, teach that a plurality trenches 4 (i.e. four trenches in Fig. 2) extend vertically into the substrate 7/8 (Fig. 3) at the second side (i.e. bottom side) of the substrate 7/8, and wherein at least a part of the conductive element 6 is arranged in each trench of the plurality trenches 4.

	In re claim 8, Yoshida et al., in Fig. 2, teach that the first and the second vertical transistor device G1/S1 and G2/S2 are arranged laterally aside each other in a first lateral direction X, and wherein at least some of the trenches 4 are arranged laterally aside each other in a second lateral direction Y perpendicular to the first lateral direction X.
	In re claim 9, Yoshida et al., in Figs. 17, 18, teach that the trenches 108 are hole-shaped trenches (Fig. 17), wherein a first subset of the hole-shaped trenches is arranged vertically aligned with the first transistor device G1/S1, and wherein a second subset of the hole- shaped trenches 108 is arranged vertically aligned with the second transistor device G2/S2 (Fig. 18).

	In re claim 11, Yoshida et al. teach that the trenches 108 are hole-shaped trenches having a circular cross-section in a lateral plane (Fig. 17).

	In re claim 12, Yoshida et al., in Fig. 2, teach that the trenches 4 are longitudinal trenches which extend laterally from the first vertical transistor device G1/S1 to the second vertical transistor device G2/S2.

	In re claim 13, Yoshida et al., in Figs. 2-3 and corresponding text, teach that the trench 4 is a longitudinal trench which extends laterally from the first vertical transistor device G1/S1 to the second vertical transistor device G2/S2.

	In re claim 18, Yoshida et al., in Figs. 1-3, 16-18 and corresponding text, teach a method for manufacturing a semiconductor switch element, the method comprising:
forming a first vertical transistor device (comprising a gate bump G1 in Figs. 1 and 2 and a source bump S1 in Figs. 1-3 and [0004] or Fig. 17) in a substrate 7/8 ([0010] and Fig. 3) or 110/109 (Fig. 18) and having a source region 14 (Fig. 3 and [0018]) or 112 (Fig. 18) formed on a first side (i.e. top side) of the substrate 7/8 or 110/109 (Fig. 18) and a drain region 7 (Fig. 3 and [0019]) or 109 (Fig. 18) formed on a second side (i.e. bottom side) of the substrate 7/8 or 110/109 vertically opposite to the first side (i.e. the top side);
forming a second vertical transistor device (comprising a gate bump G2 in Figs. 1 and 2 and a source bump S2 in Figs. 1-3 and [0004] or Fig. 17) laterally aside the first vertical transistor device in the same substrate 7/8 (Fig. 3) or 110/109  (Fig. 18) and having a source region 14 (in Fig. 3 and electrically connected to source bump S2) or 113 (Fig. 18) formed on the first side of the substrate 7/8 or 110/109 and a drain region 7 (in Fig. 3) or 109 (Fig. 18) formed on the second side of the substrate 7/8 or 110/109;
etching a trench 4 (Figs. 2, 3 and [0017]) or 108 (Fig. 17) that extends vertically into the substrate 7/8 or 110/109 (Fig. 18) at the second side of the substrate 7/8 or 110/109;
filling the trench 4 or 107 at least partly with a conductive element 5/6 (i.e. a back electrode 5 and a metal electrode 6, [0017] and Fig. 2) or 115 (Fig. 17) to form arranging a conductive element on the second side (i.e. the bottom side) of the substrate 7/8 or 110/109 (Figs. 3 and 18); and
	wherein the conductive element 5/6 (Fig. 3) or 114 (Fig. 18) connects the drain 	regions 7 (Fig. 3) or 109 (Fig. 18).

Claim(s) 1, 5, 7, 8, 12-14, 16, 18 and 19 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Togami (US 2018/0090611).
	In re claim 1, Togami teaches a semiconductor switch element (i.e. power transistor acts as the switch element, [0052]), comprising:
a first vertical transistor device Q1 (i.e. a power transistor, [0056]) formed in a substrate (Fig. 11) and having a source region SR1 ([0088]) formed on a first side (i.e. top side) of the substrate and a drain region EPI ([0087]) formed on a second side (i.e. bottom side) of the substrate vertically opposite to the first side (i.e. the top side);
a second vertical transistor device Q2 (i.e. a power transistor, [0056]) formed laterally aside the first vertical transistor device Q1 in the same substrate (Fig. 11) and having a source region SR2 ([0091]) formed on the first side of the substrate and a drain region EPI formed on the second side of the substrate;
a conductive element BE (i.e. a back electrode, [0066]) arranged on the second side (i.e. bottom side) of the substrate and electrically connecting the drain regions EPI of the first and the second vertical transistor device Q1 and Q2; and
a trench DIT (i.e. a groove, Figs. 9 and 10 and [0083]) extending vertically into the substrate at the second side of the substrate,
	wherein at least a part of the conductive element BE is arranged in the trench 	DIT (Figs. 9 and 10).

    PNG
    media_image4.png
    331
    455
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    321
    446
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    438
    736
    media_image6.png
    Greyscale

	In re claim 5, Togami teaches that the conductive element BE is formed of a conductive material that films only a portion of the trench DIT (Figs. 9 and 10).

	In re claim 7, Togami teaches that a plurality trenches DIT extend vertically into the substrate at the second side of the substrate, and wherein at least a part of the conductive element BE is arranged in each trench of the plurality trenches DIT (Figs. 9 and 10).

	In re claim 8, Togami teaches that the first and the second vertical transistor device Q1 and Q2 are arranged laterally aside each other in a first lateral direction Y (Fig. 11), and wherein at least some of the trenches DIT are arranged laterally aside each other in a second lateral direction X (Fig. 32) perpendicular to the first lateral direction Y.
   
    PNG
    media_image7.png
    385
    736
    media_image7.png
    Greyscale

	In re claim 12, Togami teaches that the trenches DIT are longitudinal trenches (Fig. 32) which extend laterally from the first vertical transistor device Q1 to the second vertical transistor device Q2 (i.e. extend laterally along the Y direction, Figs. 11 and 32).

	In re claim 13, Togami teaches that the trench DIT is a longitudinal trench (Fig. 32) which extends laterally from the first vertical transistor device Q1 to the second vertical transistor device Q2 (i.e. extend laterally along the Y direction, Figs. 11 and 32).

	In re claim 14, Togami teaches a switch device, comprising: the semiconductor switch element of claim 1 (e.g. CHP(SA) in Fig. 6); and a board MB on which the semiconductor switch element CHP(SA) is mounted, wherein the semiconductor switch element is mounted on the board MB by flip chip bonding (i.e. evolving from Fig. 5 to Fig. 6), with the first side of the substrate facing the board MB (Fig. 6, note: the BE, which is originally located at the bottom side of the substrate as shown in Fig.5, is on top of CHP(SA) in Fig. 6 after flipping the substrate, which implies that the top side of the substrate faces the board MB, wherein the top side of the substrate is equivalent to the first side of the substrate).

	In re claim 16, Togami teaches that the conductive element BE is formed of a conductive material that films only a portion of the trench DIT (Figs. 9 and 10).

	In re claim 18, Togami teaches a method for manufacturing a semiconductor switch element (i.e. a power transistor acts as the switch element, [0052]), the method comprising:
forming a first vertical transistor device Q1 (i.e. a power transistor, [0056]) in a substrate (Fig. 11) and having a source region SR1 ([0088]) formed on a first side (i.e. top side) of the substrate and a drain region EPI ([0087]) formed on a second side (i.e. bottom side) of the substrate vertically opposite to the first side (i.e. the top side);
forming a second vertical transistor device Q2 (i.e. a power transistor, [0056]) laterally aside the first vertical transistor device Q1 in the same substrate (Fig. 11) and having a source region SR2 ([0091]) formed on the first side of the substrate and a drain region EPI  formed on the second side of the substrate;
etching a trench DIT (i.e. a groove, Figs. 9 and 10 and [0083]) that extends vertically into the substrate at the second side of the substrate,
filling the trench DIT at least partly with a conductive element BE (i.e. a back electrode, [0066]) to form arranging a conductive element on the second side (i.e. bottom side) of the substrate;
wherein the conductive element BE electrically connects the drain regions EPI of the first and the second vertical transistor device Q1 and Q2.

	In re claim 19, Togami teaches a method of operating a battery management system BPAC (Fig. 4), the method comprising:
providing a semiconductor switch element (i.e. a power transistor acts as the switch element, [0052]) that comprises: a first vertical transistor device Q1 (i.e. a power transistor) formed in a substrate (Fig. 11) and having a source region SR1 formed on a first side (i.e. the top side) of the substrate and a drain region EPI ([0087]) formed on a second side (i.e. bottom side) of the substrate vertically opposite to the first side; a second vertical transistor device Q2 (i.e. a power transistor) formed laterally aside the first vertical transistor device Q1 in the same substrate and having a source region SR2 ([0091]) formed on the first side of the substrate and a drain region EPI formed on the second side of the substrate; a conductive element BE (i.e. back electrode, [0066]) arranged on the second side of the substrate and electrically connecting the drain regions EPI of the first and the second vertical transistor device Q1 and Q2; and a trench DIT extending vertically into the substrate at the second side of the substrate (Figs. 9 and 10), wherein at least a part of the conductive element BE is arranged in the trench DIT; and
connecting and disconnecting a battery (i.e. by turning on and off the transistors Q1 and Q2, [0057]), via the semiconductor switch element, to a charge and/or discharge path ([0053], [0055], [0062], note: Figs. 2, 4 show a battery pack BPAC comprising the semiconductor switch element CHP(SA) comprising transistors Q1 and Q2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Togami (US 2018/0090611).
	In re claims 2 and 15, Togami teaches that the trench CIT has a vertical depth (Figs. 9 and 10), but is silent as to the depth being in a range of 15 µm to 40 µm.  Togami, however, specifically teaches that the selection of the depth of the trench DIT involves preventing semiconductor wafer warp (Figs. 28A-28C and [0108]), wherein the semiconductor switch element is formed on the semiconductor wafer; and further maintaining proper withstand voltage in drain layer EPI (Figs. 29A, 29B and [0113]).  Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to optimize the depth of the trench being within the claimed range for the purpose of preventing the semiconductor wafer warp and maintaining the proper withstand voltage in drain region.  

	In re claim 3, Togami teaches that a vertical distance between a bottom of the trench and a respective drift region EPI ([0082]) is critical in maintain a proper withstand voltage in EPI (Figs. 29A, 29B and [0113]-[0114]), but not specifically to be at most 30 µm, as claimed.   However, it would have been motivated to adjust the vertical distance between the bottom trench and the drift region EPI as claimed to maintain a proper withstand voltage, as Togami provides the motivation for selecting the vertical distance for the purpose of improve the reliability of the semiconductor device ([0114]).

	In re claim 4, although Togami did not expressly teach that the trench DIT has a lateral width of at most 100 µm, Togami does teach that the aspect ratio (depth/width) of the trench is critical to prevent the occurrence of semiconductor wafer warp ([0115]).  Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to select a lateral width of the trench to fit a proper aspect ratio for the purpose of preventing semiconductor wafer warp ([0115]).
	
11.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (JP 2010-087096) in view of Sumitomo (JP 2010-103208).
	In re claim 10, Yoshida et al., in Figs. 17, 18, teach that the trenches 108 are hole-shaped trenches arranged in rows (Fig. 17), but did not teach that the hole-shaped trenches of neighboring rows area arranged with an offset to each other.  Sumitomo, however, in an analogous art, teach that the arrangement of the hole-shaped trenches can be offset in neighboring rows area (Fig. 12) for the purpose of stress relaxation ([0082]).  Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to modify the arranged pattern of the trenches of Yoshida as the offset pattern, as taught by Sumitomo, for the purpose of stress relaxation for the semiconductor switch element.
12.	Claims 6 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
13.	The following is a statement of reasons for the indication of allowable subject matter:  the current invention is deemed to be directed to a nonobvious improvement over the invention published in JP 2010-087096 and US 2018/0090611.  The improvement comprises another portion of the trench is filled with a polymeric material.


14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
July 1, 2022



/HSIEN MING LEE/